DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 12, and 20 are currently amended.
Claims 2 and 13 are cancelled
Claims 1, 3-12 and 14-20 are pending in the application and are presented to be examined upon their merits. 

Response to Arguments
Rejections under 35 U.S.C. § 101
The reasons provided for the 35 U.S.C. 101 rejection has been provided. The applicant amended the claims to read, “comparing…based on embedded timestamp, the date stamp, geotag information…”. It is first important to note that, it is not clear what performs the embedding of the time stamp, date stamp and geotag. Thus the issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. Also it is maintained that the ability to embed timestamps, date stamps, and/or geotag data is functions that may considered well understood, routine and conventional.  According to the Applicant’s specification, determining property condition may be implemented on a general computer/image capture device  [see Specification, FIG. 1, (20)(26) ¶0006, ¶0012].  Thus it is not clear as to whether the particulars of  embedding timestamp, and geotag  provides technical solution or a function that is significantly more than the abstract idea. 


Examiner’s Comments
Intended Use
Claims 9 and 18 recite, “…the second checklist to determine damages…”
to:…”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12 and 14-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The Claim is broader than the Specification
LizardTech

Claims 1  and recite, “…the first document and the second document are embedded with a timestamp, date stamp and geotag information…
comparing, by the server, the first document to the second document, based on the embedded timestamp..”  
The claim is broader than the specification. For example, the claim is silent as to exactly what (i.e., element) is performing the act of embedding the first and second documents with a timestamp, date stamp and geotag information.  
According to the specification, 
a general purpose computer or embedded system. 
The specification further describes in [0013] FIG. 2. depicts a process for determining the remaining deposit using document information. The process may be performed, for example, by the system of FIG. 1. For example, the process elements in FIG. 2 may be executed individually or in combination with an image capture device 20, general purpose computer 20, server computer 26, or database computer 28. In otherwords, any of the process elements in FIG. 2. may be executed on any of the elements in FIG. 1. individually or in combination. In block 210, a move-in occurs at a rental property. For example a rentee rents an apartment and moves in or executes a lease or rental agreement on a certain date. In alternate embodiments, this could also indicate a move-in date for a mortgaged  property (ie. house, store, etc.), a rental date for personal property, such as the date a rentee rents a power tool, or the commencement of a lease. In some embodiments a move-in may also indicate that an account is created for the user and initial information about the user is entered and stored into a memory by the process. For example, information such as the original security deposit amount, the user name and address information and any other information that may be helpful in identifying the user. Block 210 is an optional block and may not be included in all embodiments where the presently described system and method are used. In block 220, a rental inspection is performed by the user or rentee. For example the user/rentee may fill out a check list indicating the condition of each of the items rented. For example, in the real property rental example, the user/rentee may indicate stove [not working], refrigerator [OK], carpet stains master bedroom [yes]. These responses may be checked off on a sheet of paper or they may be entered via a web page delivered by server 26 to general computer 22. 220 may include determining which conditions will need to be documented. A rental inspection may be performed twice once upon the start of a rental agreement and once upon terminating or ending a rental agreement. We can refer to the information gathered upon move-in as a first document and we can refer to the information gathered upon termination of a rental agreement as a second document. Later in block 250 the first document and the second document will be compared. Block 230, the documentation from block 220 is received into a memory. In some embodiments this is performed by taking digital pictures and uploading them into a memory through a website. In alternate embodiments, electronically formatted documents such as word documents, adobe PDF documents, CSV documents, text documents, or responses to an electronic questionnaire delivered by a website hosted on server 26 may be received by a memory residing on server 26 or database 28. Block 240, the documentation received from block 220 is time stamp with the date  and time that the documentation is received into memory. In block 240, a query is posed as to whether there has been a significant lapse of time from the last time the process received documents from this particular user/rentee. If there has not been a significant lapse of time then the process may jump back to block 230 where the process may receive more documentation such as a second documentation. Usually a significant lapse of time for a rental property will be at least three month, but any period of time may be used based on the specific circumstances. Block 240 is an optional block because the process could be set up to automatically compare documents or the document comparison may be invoked manually. If there has been a significant lapse of time, then block 250 is reached which may mark the end of a rental period. Any documentation that was previously received can be compared by the 
[0014] FIG. 3. depicts a process for determining the remaining deposit using image information. The process may be performed, for example, by the system of FIG. 1. For example, the process elements in FIG. 3 may be executed individually or in combination with an image capture device 20, general purpose computer 20, server computer 26, or database computer 28. In other words, any of the process elements in FIG. 3. may be executed on any of the elements in FIG. 1. individually or in combination. Block 310, is similar to block 210 and will not be discussed again. In block 320 a rental inspection is performed. In some embodiments, a user/rentee may perform a rental inspection by using an image capture device 20 to capture images of a premise in the embodiment of a real estate property rental. A rental inspection may be performed twice once upon move-in called a first image or first set of images and then later upon termination or end of a rental agreement called a second image or second set of images. In block 330, the images captured from block 320 are received into a memory. In some embodiments this is performed by taking digital pictures and uploading them into a memory through a website. In some  embodiment's geotagging, time and date information may be included with the image stored into a memory. In block 340 the images are geotagged, time and date stamped if this information is not included with the captured and stored images. In some embodiments the geotagging process comprises using software such as the OziPhotoTool which can be found at the website of oziphototool. In other embodiments the geotagging process may be embedded into an image capture device 20. The time and date stamping process usually occurs within an image capture device 20 but may also be performed by software executable separate from the image capture device 20. In block 350, the images are compared. In some embodiments, this is performed digitally using a pixel scanner. It can also be performed using an optical sensor or any other techniques known in the art. In other embodiments, the image comparison may be performed by software known as Compare Suite by AKS-LABS, which can be found at the website of compare suite. Once the images are compared, they are sorted so that a person may compare the sorted images. Each of the sorted images is compared to each other to determine its before and after images. For example, in a real property rental the user will capture images upon move-in a first image or set of images then these images will be compared to images of the same items upon termination of the lease a second image or set of images. If the differences between the images are significant then these differences are flagged this may be a manual process. In alternative embodiments, the previous captured images may be stored in server 26 or database 28 and used to form a baseline to be used in the comparison.”

Thus the specification describes that the embedding of images. Also, the act of “embedding”  or the time and date stamping process usually occurs within an image capture device 20 but may also be performed by software executable separate from the image capture device 20. Thus the aforementioned claim limitation is a sweeping generalization which would entitle the applicant to more than what the applicant has possession over. 

“’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01 I








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under Step 1, the claim (i.e., claim 1) recites a computer-implemented method of determining a
Deposit refunded to a renter having a computer and an image capturing device. Steps are provided to carry out the process or determining a deposit refunded to a renter using a device or set of devices, therefore is a method being within a statutory category of invention.
Under Step 2A, the claims are directed to an abstract idea. As discussed above in the response to arguments, "...receiving a set of first and second images, finding a match between the corresponding
images based upon information embedded in the images, matching the first set and second set of images and identifying if there are property condition issues based upon the comparisons between the
corresponding matching images, assigning a value to the property condition issues and calculating a
refunded amount to the deposit based upon the initial deposit amount..." can also be performed mentally (or at least be performed manually by a human analog-see similar to insurance claim auditor). For example, a human mind can compare images (before and after), match images, assign a value and calculate a refund. The Applicant's assertion that the claims are "directed to a computer- implemented method of determining the deposit refunded to a renter associated with a rental property, based on damages to items of the rental property determined using electronic images that are geotagged, time stamped and date stamped" are merely the application of the abstract idea within a conventional technological environment performing computer functions similar to "electronic recordkeeping”. It is also clear from the Applicant's Background of Invention that the business problem of rentee's establishing the amount of damage to a rental property and the need to collect evidence to support deposit return reduction [see Applicant's Background, 0002-0004], has been around long before the advent of computers [consider actuarial tables used in the insurance industry to assessed damage to property (i.e. homes, buildings) used to calculate the amount needed to replace damaged items]. Thus it is maintained that collecting evidence and calculating the amount of rental property damage has long been a human 
The claim can be categorized as "an idea of itself." The claim relates to an idea of itself because
determining a deposit refunded to a renter associated with rental property describes an idea (although using a computer) can be performed in the human mind or by a human using pen and paper wherein the Federal Circuit explained that "methods which can be performed mentally, or which are equivalent to human mental work are un-patentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all™ Id. At 1371, citing Gottschalkv. Benson, 409 U.S. 63 (1972)].
Again, a human mind can compare images (before and after), match images, identify and assess damage to items assign a value and calculate a refund, [see MPEP 2106.04(a)(2)(III)(A),(B)]
The claims also describe, "a certain method of organizing human activity" inasmuch as comparing a set of images finding a match between corresponding images, identifying damages to items of a rental property, assigning a value associated with each of the images, calculating a refunded a mount based upon an initial deposit amount. These features are similar to collecting information, analyzing it and displaying certain results of the collection and analysis found abstract in Electric Power Group, LLC v. Alstom 830 F.3d 1350,119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) tract idea of itself as well as providing a certain method of organizing human activity [see MPEP 2106.04(a)(2)(II)(C)]. The claim can be categorized as "an idea of itself." The claim relates to an idea of itself because determining a deposit refunded to a renter associated with rental property describes an idea (although using a computer) can be performed in the human mind or by a human using pen and paper wherein the Federal Circuit explained that "methods which can be performed mentally, or which are equivalent to human mental work are un-patentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all™ Id. At 1371, citing Gottschalkv. Benson, 409 U.S. 63 (1972)]. Again, a human mind can compare images (before and after), match images, identify and assess damage to items assign a value and calculate a refund, [see MPEP 2106.04(a)(2)(III)(A),(B)] The claims also describe, "a certain method of organizing human activity" inasmuch as comparing a set of images finding a match between corresponding images, identifying damages to items of a rental property, assigning a value associated with each of the images, calculating a refunded a mount based upon an initial deposit amount. These features are similar to collecting information, analyzing it and displaying certain results of the collection and analysis found abstract in Electric Power Group, LLC v. Alstom 830 F.3d 1350,119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) technological work’ that are open to all™ Id. At 1371, citing Gottschalkv. Benson, 409 U.S. 63 (1972)].

	Under Step 2B: the claims recites elements of a computer and image capturing device. The
computer and image capturing device perform determining the deposit refunded to a renter associated
with a rental property, based on damages to items of the rental property by using electronic images that
are geotagged, time stamped and date stamped. Under the broadest reasonable interpretation the
elements perform generic computer functions that are merely the application of the abstract idea within
a conventional technological environment that are similar to Classifying and storing digital images in an
organized manner found abstract in TU Communications LLCv. Av Automotive LLC 823 F,3d 607 118
U.S.P.Q. 2d 1744 (Fed. Cir. 2016) and generating rule based tasks for processing an insurance claim found
to be abstract in Accenture Global Services, v. 728 F.3d 1336,108 U.S.P.Q.2d 1173 (Fed. Cir. 2013) as well
as "electronic recordkeeping" [see Alice Corp., S. Ct. at 2359 (creating and maintain ‘shadow accounts")
and Ultramercial, 772 F.3d at 716 (updating an activity log)], "receiving processing and storing data" [see
Alice Corp., 134 S. Ct at 2360. But see Example 4 (Al-4 global positioning system)] as well as Automating metal tasks [see Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275], being well-understood, routine and conventional [see July 2015, Update; Subject Matter Eligibility]. For metal tasks [see Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275], being well-understood, routine and conventional [see July 2015, Update; Subject Matter Eligibility].






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL S FELTEN/Primary Examiner, Art Unit 3692